ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Closest/Related Prior Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

HA (US 2019/0250363) discloses an ANTI-FOGGING apparatus for a CAMERA ASSEMBLY (Figures 1-3 & 7: camera assembly (shown) for outdoor imaging uses a heater (150 per Fig.5) to account for temperatures changes of various seasons and low ambient temperatures such as the winter, para [0003-0005], can be considered to be a de-ice/de-fog apparatus) COMPRISING:
(As apparent by camera module in Fig.2-3 & Fig.5-7: substrate 190 is considered to be affixed with a camera sensor);
a thermally CONDUCTIVE PLATE having a BACK surface facing the substrate and a FRONT surface opposing the back surface, the thermally conductive PLATE positioned IN FRONT of the substrate and defining a FIRST APERTURE aligned with a LENS of the camera (Figures 5 & 6 and para [0061 & 0098]: metal plates 151/153 in front of substrate 190 and have a ringed shaped aperture/opening that is coaxially aligned within the optical axis of lens 120);
a TRANSPARENT PLATE positioned IN FRONT of the thermally conductive plate such that the transparent plate COVERS said first aperture (Figures 3-7: cover glass 111 positioned “in front of” and “covers first aperture of” plates 151/153);
an INSULATING ELEMENT positioned adjacent to the transparent plate and defining a SECOND APERTURE that is aligned with the first aperture (Figures 3, 6 & 7 and para [0051-0052]: rubber/silicon seal 113 is positioned beneath cover glass 111 and considered to have a ringed shaped aperture/opening “second aperture” that is coaxially aligned within the optical axis and thus aligned with the plates 151/153 first aperture. An additional seal 105 having similar properties as seal 113 may be positioned between the top of the lens barrel (near cover glass 111) and housing top cover 101);
a HEATING ELEMENT affixed to the thermally conductive plate (Figures 5, 6 & 14: heater 150 coupled between plates 151/153, para [0060-0061, 0091, 0095-0096]); 
(Figures 1-3 & 7: housing cases 101 & 103 encloses the camera substrate 190, metal plates 151, cover glass 111, seals 113/105 and heater 150).

ODOM (US 2019/0028617) discloses a outdoor camera enclosure having a structural arrangement for an O-ring seal both behind and in front of a transparent COVER GLASS with a top HOUSING COVER secured by fastener SCREWS (Figures 1A-1D: hermetically seal camera enclosure has cover glass 120 with O-ring seals 126 enclosed by top housing cover 125 aligned within an optical axis of a camera lens 152. The housing cover 125 is secured by screws 140-4 & 140-5).

NELSON (US 10,588,178) discloses a heated digital camera enclosure having structural/functional configuration for using a THERMAL SWITCH “multiple temperature sensors” to detect housing INTERNAL temperatures and EXTERNAL environment temperatures. A heated window CASE COVER with HEATER ELEMENT may mount to the camera enclosure shell using mechanical FASTENERS. (Figures 6-8: one/more temperature sensors 122/14 (col.6, line 57 – col.7, line 11) used to determine if energy is provided based on threshold values to heated window 436 heater element 804 for heating to take place as disclosed in col.9, lines 25-43; col.29, lines 27-36 & lines 50-56; col.30, lines 52-58.  Heated window case cover 436 with heater element 804 may mount to the camera enclosure shell 602 using mechanical FASTENERS, in further view of col.25, line 64 – col.26, line 4 and col.33, lines 37-42).

Reason for Allowance
Per the amendment filed on 12/31/2021, Applicant’s independent claims (1, 18 and 21) comprise sufficient novel features previously indicated as allowable subject matter in Non-Final Action (mailed on 10/04/2021). Upon further consideration of the prior art of record in view of an updated prior art search, the Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to a heated “anti-fog” digital camera enclosure comprising a housing case, an insulating seal, a cover glass window and thermal conductive plate heated by a heater element and temperature sensor, wherein the housing cover may be secured by fastener screws in general. These related features are also known in the prior art as discussed by “Closest/Related Prior Art” (above pages 3-5) and prior art cited in PTO-892.
However, the prior art, taken alone or in reasonable combination, does not teach Applicant’s stacked arrangement of components having a fastener passing through the case down to the thermal conductive plate, as claimed per the following limitations (with emphasis in bold): 
“and a FASTENER passing THROUGH an opening in the CASE, an opening in the INSULATING ELEMENT, an opening in the TRANSPARENT PLATE, and an opening in the thermally CONDUCTIVE PLATE that align with each other”
OR
“a first FASTENER passing THROUGH a first opening in the CASE and a first opening in the thermally CONDUCTIVE PLATE that align with each other; 
and a second FASTENER passing THROUGH a second opening in the CASE and a second opening in the thermally CONDUCTIVE PLATE that align with each other”.
Support for these features can be appreciated over Applicant’s publication specification disclosed in Figures 1-3: through-holes around aperture 308A/B in case 302, are for fastener screws that also pass through the insulating seal 110, transparent plate 106 and down into the thermal conductive plate 102.

For above reasons, claims 1-7 and 10-21 are now allowed.


	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“An anti-fogging apparatus for a camera assembly comprising: 
a first fastener passing through a first opening in the case and a first opening in the thermally conductive plate that align with each other; 
and a second fastener passing through a second opening in the case and a second opening in the thermally conductive plate that align with each other”.
Claims 2-7, 10-17 and 19-20 are allowed for depending from allowable claim 1.
Regarding independent claim 18, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 18 that includes (with emphasis in bold): 
“An anti-fogging apparatus for a camera assembly comprising: 
a fastener passing through an opening in the case, an opening in the insulating element, an opening in the transparent plate, and an opening in the thermally conductive plate that align with each other”.


Regarding independent claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 21 that includes (with emphasis in bold): 
“An anti-fogging apparatus for a camera assembly comprising: 
a fastener passing through an opening in the case, an opening in the insulating element, an opening in the transparent plate, and an opening in the thermally conductive plate that align with each other”.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698